DETAILED ACTION
                                                  EXAMINER’S AMENDMENT
1.	An examiner’s amendment to the record appears below. Should the
changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Jesse S. Bennett on May 05, 2022.
The application has been amended as follows:
1.	(Proposed Amended) A method, comprising:
receiving, by a computing device, a plurality of events of an event stream, the plurality of events corresponding to a time interval;
loading, by the computing device, the plurality of events corresponding to the time interval to a staging area of a memory accessible to the computing device;
identifying, by the computing device, that a first event and a second event of the plurality of events in the staging area correspond to the time interval and share a value of a key attribute;
causing, by the computing device, a combined database record to be generated in the memory, the combined database record comprising a combination of at least:
first attribute information from the first event;
second attribute information from the second event; and
the value of the key attribute;
receiving, by the computing device, a trigger signal; and
at least in response to receiving the trigger signal, transmitting, to a database manager, a single message to update a database, the single message based at least in part on the combined database record, and wherein the single message comprises a database merge statement.
2.	(Proposed Canceled)
3.	(Original) The method of claim 1, wherein the single message comprises one or more of a database update statement, a database create statement, a database delete statement, or a database insert statement.
4.	(Original) The method of claim 1, wherein the single message comprises a Java Database Connectivity (JDBC) statement or a Hive statement.
5.	(Previously Presented) The method of claim 1, wherein the single message to update the database is further based at least in part on a second combined database record in the memory, the second combined database record comprising attribute information from other events corresponding to the time interval and sharing a second value of the key attribute.
6.	(Original) The method of claim 1, wherein causing the combined database record to be generated comprises applying a User Defined Aggregation Function (UDAF) or a custom function.
7.	(Original) The method of claim 1, wherein causing the combined database record to be generated comprises binding the first attribute information from the first event and the second attribute information together based at least in part on the first event and the second event sharing the value of the key attribute.
8.	(Original) The method of claim 1, wherein the plurality of events correspond to metrics of one or more workflows, wherein the one or more workflows are configured via a configuration user interface.
9.	(Original) The method of claim 1, further comprising:
generating a dashboard user interface comprising graphical controls configured to display statistics based at least in part on the updated database; and
providing the dashboard user interface to a client device for display.
10.	(Proposed Amended) A system, comprising:
one or more processors; and
a memory configured to store computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to:
receive a plurality of events of an event stream, the plurality of events corresponding to a time interval;
load the plurality of events corresponding to the time interval to a staging area of a memory accessible to the computing device;
identify that a first event and a second event of the plurality of events correspond to the time interval and share a value of a key attribute;
cause to be generated, in the memory, a combined database record comprising a combination of at least:
first attribute information from the first event;
second attribute information from the second event; and
the value of the key attribute; and
at least in response to receipt of the trigger signal, transmit a single message to update a database, the single message based at least in part on the combined database record, and wherein the single message comprises a database merge statement.
11.	(Proposed Canceled) 
12.	(Original) The system of claim 10, wherein the single message comprises a Java Database Connectivity (JDBC) statement or a Hive statement.
13.	(Previously Presented) The system of claim 10, wherein the single message to update the database is further based at least in part on a second combined database record in the memory, the second combined database record comprising attribute information from other events corresponding to the time interval and sharing a second value of the key attribute.
14.	(Original) The system of claim 10, wherein causing the combined database record to be generated comprises applying a User Defined Aggregation Function (UDAF) or a custom function.
15.	(Original) The system of claim 10, wherein causing the combined database record to be generated comprises binding the first attribute information from the first event and the second attribute information together based at least in part on the first event and the second event sharing the value of the key attribute.
16.	(Proposed Amended) A non-transitory computer-readable medium storing computer-executable instructions that, when executed by a processor, cause the processor to perform operations comprising:
receiving a plurality of events of an event stream, the plurality of events corresponding to a time interval;
loading the plurality of events corresponding to the time interval to a staging area of a memory accessible to the computing device;
identifying that a first event and a second event of the plurality of events correspond to the time interval and share a value of a key attribute;
causing to be generated, in a memory accessible to the processor, a combined database record comprising a combination of at least:
first attribute information from the first event;
second attribute information from the second event; and
the value of the key attribute; and
transmitting, at least in response to receiving the trigger signal, a single message to update a database, the single message based at least in part on the combined database record, and wherein the single message comprises a database merge statement.
17.	(Proposed Canceled) 
18.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein the single message comprises a Java Database Connectivity (JDBC) statement or a Hive statement.
19.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein causing the combined database record to be generated comprises applying a User Defined Aggregation Function (UDAF) or a custom function.
20.	(Previously Presented) The non-transitory computer-readable medium of claim 16, wherein causing the combined database record to be generated comprises binding the first attribute information from the first event and the second attribute information together based at least in part on the first event and the second event sharing the value of the key attribute.

                                 
                                                 REASONS FOR ALLOWANCE
1.	Claims 1, 3-10, 12-16, 18-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance:
Applicant’s argument filed 02/23/2022 regarding claims 1, 3-10, 12-16, 18-20 have been considered and are persuasive.  The prior art does not disclose ”identifying, by the computing device, that a first event and a second event of the plurality of events in the staging area correspond to the time interval and share a value of a key attribute; causing, by the computing device, a combined database record to be generated in the memory, the combined database record comprising a combination of at least: first attribute information from the first event; second attribute information from the second event; and the value of the key attribute; receiving, by the computing device, a trigger signal; and at least in response to receiving the trigger signal, transmitting, to a database manager, a single message to update a database, the single message based at least in part on the combined database record, and wherein the single message comprises a database merge statement”, as required by claim 1 and a similar to the limitations of claims 10 and 16.  Thus, prior art of record neither renders obvious nor anticipates the combination of claimed elements in light of the specification.  After a further search and a thorough examination of the present application and in light of the prior art made of record, independent claims 1, 10 and 16 are allowed.  Dependent claims 3-9, 12-15, 18-20 are allowed at least by virtue of their dependency from claims 1, 10 and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


        
                                                       Contact Information
3.	Any inquiry concerning this communication or earlier communications 
from the examiner should be directed to Kim T. Nguyen whose telephone number is (571)270-1757.  The examiner can normally be reached on 7:30AM to 5:00PM East. Alt Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the 
	examiner’s supervisor, Alford Kindred can be reached on 571-272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

May 05, 2022
/KIM T NGUYEN/Primary Examiner, Art Unit 2153